Mr. Justice Breese delivered the opinion of the Court: This case is in all important particulars like the preceding case of Gage v. Rohrbach. In that, we held a court of equity had power to remove a cloud upon the title of a party in possession of land, cl aiming to be the owner, such claim arising from a collector’s deed on a sale for taxes, when the taxes had been, in fact, paid before the sale. It is true, as argued by appellant, the party in possession can defend an action of ejectment, if one he brought against him by the holder of the tax deed; but such an action may be so long delayed as to place the defending party at great disadvantage. Such a party can not be said to have a remedy at law, though he may have a defense at law. We think the power of a court of equity is properly invoked in such a case. The decree of the court below must be affirmed. Decree affirmed.